J-A21002-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                            :         PENNSYLVANIA
                                            :
              v.                            :
                                            :
                                            :
 TYNIKA LATAYA MOSES                        :
                                            :
                      Appellant             :    No. 453 EDA 2019

      Appeal from the Judgment of Sentence Entered January 8, 2019
  In the Court of Common Pleas of Northampton County Criminal Division
                    at No(s): CP-48-CR-0000447-2018


BEFORE: BOWES, J., OLSON, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY BOWES, J.:                           FILED FEBRUARY 11, 2020

     Tynika Lataya Moses appeals from the January 8, 2019 judgment of

sentence imposed upon her convictions for possession with intent to deliver a

controlled substance (“PWID”), possession of heroin, possession of drug

paraphernalia,     criminal   conspiracy   to   commit   PWID,   and   prohibited

sunscreening. Appellant asserts that the trial court erred in not suppressing

evidence related to the aforementioned convictions that police discovered

while conducting a consent search of Appellant’s vehicle. We affirm.

     On October 3, 2017, Trooper John Stepanski of the Pennsylvania State

Police (“PSP”) initiated a traffic stop of Appellant while she was driving her

Dodge Charger on Interstate 78 in Northampton County, Pennsylvania. See
J-A21002-19



N.T. Omnibus Pretrial Hearing, 6/20/18, at 7-9. Trooper Stepanski testified1

that he initially pulled over Appellant’s vehicle based upon his observations

that: (1) Appellant was traveling in the passing lane without any other vehicles

present in the right lane; (2) the side windows of Appellant’s vehicle were

tinted such that Trooper Stepanski could not see inside the vehicle; and (3)

Appellant’s vehicle had a “police insignia sticker” above the state inspection

sticker on the front windshield.2 Id. at 7-9, 33-34. Upon approaching the

vehicle, Trooper Stepanski observed Appellant occupying the driver’s seat and

an individual named Winston Johnson King3 (“co-defendant”) in the passenger

____________________________________________


1 As will be discussed further, infra, all of the issues presented in this appeal
relate to our review of the results of a suppression hearing. In this context,
“[a]ppellate courts are limited to reviewing only the evidence the evidence
presented at the suppression hearing when examining a ruling on a pre-trial
motion to suppress.”      Commonwealth v. Stilo, 138 A.3d 33, 35-36
(Pa.Super. 2016). Accordingly, the factual recitation set forth herein is drawn
exclusively from testimony presented at the suppression hearing.

2 With respect to these observations, the trial court adjudged Appellant guilty
of the summary offense of improper sunscreening after the jury trial
concluded.     See N.T. Trial, 10/31/18, at 516; see also 75 Pa.C.S.
§ 4524(e)(1). The Commonwealth’s charge that Appellant was illegally driving
in the passing lane was dismissed after the suppression hearing. See 75
Pa.C.S. § 3313(d)(1). Based on our review of the certified record, it appears
that the Commonwealth never charged Appellant with having an illegal sticker
on her front windshield. But see 75 Pa.C.S. § 4524(a) (“Obstruction on front
windshield.”). However, Appellant conceded the sticker was present on her
vehicle on the day that Trooper Stepanski pulled her over. See N.T. Omnibus
Pretrial Hearing, 6/20/18, at 106 (discussing post-arrest removal of sticker).

3 Co-defendant was jointly tried with Appellant. He was similarly convicted
of PWID, possession of a controlled substance, possession of drug
paraphernalia, and criminal conspiracy to commit PWID. Co-defendant



                                           -2-
J-A21002-19



seat. Id. at 10. Trooper Stepanski collected documentation and identification

from Appellant and co-defendant, and informed Appellant of the reasons for

the traffic stop. Id. at 10-11. He also learned that Appellant was traveling

from Newark, New Jersey to West Virginia to visit her mother, who was at an

undisclosed emergency room. Id. at 11, 18-19.

       During his preliminary interactions with Appellant and co-defendant,

Trooper    Stepanski      became      suspicious   based   upon:   (1)   Appellant’s

representation that they were planning to drive back to Newark, New Jersey

later that same day, an approximately eight-hour round trip; (2) his

observation of several cell phones in the front seat area of the vehicle; (3)

evasive and nervous behavior from co-defendant, including avoiding eye

contact; and (4) his prior knowledge that Interstate 78 is a common corridor

utilized for drug distribution.       Id. at 12-13, 24, 68.    After checking the

identifications provided by Appellant and co-defendant and before continuing

his investigation, Trooper Stepanski also learned that co-defendant had “an

extensive history for narcotics.”4 Id. at 13.
____________________________________________


appealed to this Court, and we reversed his judgment of sentence on the basis
that there was insufficient evidence. See Commonwealth v. King, 2019 WL
5704883, at 17 (Pa.Super. 2019) (“[T]he evidence presented by the
Commonwealth did not demonstrate that [co-defendant] constructively
possessed the drugs found in [Appellant’s] vehicle. . . . [T]here was
insufficient evidence to prove that he had ‘a shared criminal intent’ . . . .”).
Appellant has not challenged the sufficiency of the evidence in this appeal.

4 Based upon his testimony, the information available via Trooper Stepanski’s
in-vehicle computer made him aware of co-defendant’s prior 2013 conviction



                                           -3-
J-A21002-19



       Based upon the         aforementioned information,         Trooper Stepanski

requested backup and waited for it to arrive. He then returned to the vehicle

without Appellant’s documentation and asked her to step out of the vehicle.

Id. at 13-14. Appellant complied with his request, and continued to speak

with Trooper Stepanski at the rear of her car.             Upon further questioning,

Appellant stated that she was traveling to Wellsburg, West Virginia and that

her mother’s hospitalization related to arthritis.          Id. at 17-19.       Trooper

Stepanski asked Appellant if there were any narcotics in her vehicle, and she

laughingly responded in the negative. Id. at 20. While questioning her about

potential   contraband,      Trooper     Stepanski     noticed   Appellant    nervously

“fidgeting” as she tried to unwrap a cough drop. She was ultimately unable

to do so, and put the cough drop in her mouth still fully wrapped. Id.

       During this second round of questioning, Trooper Stepanski asked

Appellant about her relationship with co-defendant. She stated co-defendant

was her friend and an employee at her transmission shop.                     Id. at 19.

Appellant also stated that co-defendant had brought a “white bag” with him

on the trip, and that it was allegedly located “at his feet” on the passenger

side of the vehicle.      Id. at 19-20.        Trooper Stepanski asked Appellant for

consent to search her vehicle, and she asked why. Trooper Stepanski replied

with “three specific reasons”: (1) the short, turnaround nature of her trip; (2)

____________________________________________


for PWID in Roanoke, Virginia, and a guilty plea to felony possession of a
firearm in Salem, Virginia, on the day of the traffic stop. See N.T. Omnibus
Pretrial Hearing, 6/20/18, at 66-67.

                                           -4-
J-A21002-19



Appellant’s “overly nervous behavior;” and (3) the “extensive criminal history”

of co-defendant.    Id. at 21.    Immediately thereafter, Appellant verbally

consented to the search. Id. at 21-22. Trooper Stepanski then read an official

PSP consent-to-search form to Appellant, which she signed and dated to

confirm her consent. Id. at 22-23.

      Co-defendant exited the vehicle prior to the search, and Trooper

Stepanski noticed that the white bag referenced by Appellant was neither in

the passenger compartment, nor on co-defendant’s person. Id. at 24. Upon

searching the vehicle, Trooper Stepanski discovered three complete sets of

New Jersey license plates. Id. at 24-26. During his search of the trunk, he

observed that the series of bolts securing the carpet to the sidewall of the

trunk showed heavy signs of wear. Id. at 26-27. Trooper Stepanski was able

to remove the bolts and discovered “a white plastic bag containing a thousand

bags of heroin” packaged for individual sale. Id. at 27-28.

       The    Commonwealth       charged   Appellant   with   various   felonies,

misdemeanors, and summary offenses in connection with these events. A

jury trial took place from October 29-31, 2018. Ultimately, the jury found

Appellant guilty of the aforementioned offenses. Appellant filed a timely notice

of appeal.   Both Appellant and the trial court timely complied with their

obligations under Pa.R.A.P. 1925.

      Appellant has raised three issues for our consideration:

      1. Should all drugs and paraphernalia found in Appellant’s vehicle
      and any statements made by Appellant to police be suppressed
      due to the illegal vehicle stop of Appellant?

                                     -5-
J-A21002-19



      2. Should all drugs and paraphernalia found in Appellant’s vehicle
      and any statements made by Appellant be suppressed because,
      even if the initial vehicle stop was valid, the police lacked
      reasonable suspicion to detain Appellant beyond the point where
      the justification for the stop had expired?

      3. Should the drugs and paraphernalia found in Appellant’s
      vehicle and any statements made by Appellant be suppressed
      because, even after Appellant was directed to exit the vehicle until
      the point where she consented to the search of the vehicle, the
      police lacked reasonable suspicion to detain her?

Appellant’s brief at 4.

      All of Appellant’s issues implicate the trial court’s denial of Appellant’s

pretrial suppression motion. The following principles will guide our review:

      In reviewing the denial of a motion to suppress, our responsibility
      is to determine whether the record supports the suppression
      court’s factual findings and the legitimacy of the inferences and
      legal conclusions drawn from those findings. If the suppression
      court held for the prosecution, we consider only the evidence of
      the prosecution’s witnesses and so much of the evidence for the
      defense as, fairly read in the context of the record as a whole,
      remains uncontradicted.      When the factual findings of the
      suppression court are supported by the evidence, the appellate
      court may reverse [only] if there is an error in the legal
      conclusions drawn from those factual findings.

Commonwealth v. Arnold, 932 A.2d 143, 145 (Pa.Super. 2007).               Finally,

“[i]t is within the suppression court’s sole province as factfinder to pass on the

credibility of witnesses and the weight to be given to their testimony.”

Commonwealth v. Harris, 176 A.3d 1009, 1018 (Pa.Super. 2017).

      With respect to Appellant’s first issue, she asserts that Trooper

Stepanski did not possess the requisite level of suspicion to justify the instant

traffic stop. See Appellant’s brief at 19-23. Consequently, she argues that

                                      -6-
J-A21002-19


all of the evidence discovered after the traffic stop must be suppressed as

“fruit of the poisonous tree.” See Commonwealth v. Shabezz, 166 A.3d
278, 289 (Pa. 2017).

      As an initial matter, we note that the General Assembly has codified the

level of suspicion that a police officer must possess before stopping a vehicle

at 75 Pa.C.S. § 6308(b), which generally provides an officer must possess

“reasonable suspicion that a violation of this title is occurring or has occurred”

in order to stop a vehicle. However, “despite subsection 6308(b)’s reasonable

suspicion standard, some offenses, by their very nature, require a police

officer to possess probable cause before he or she may conduct a traffic stop.”

Commonwealth v. Ibrahim, 127 A.3d 819, 823 (Pa.Super. 2015).                 This

Court has held that “not all vehicle offenses require further investigation to

determine whether a motorist has committed that offense. . .              [S]ome

offenses, by their very nature, require a police officer to possess probable

cause before he or she may conduct a traffic stop.” Id.

      Instantly, the trial court concluded that all of Trooper Stepanski’s

observations regarding Appellant’s vehicle        related to non-investigable

violations of the Pennsylvania Vehicle Code and, thus, he was required to

possess probable cause under Pennsylvania law.         See Trial Court Opinion,

7/16/18, at 3-5. Our case law clearly provides “[f]or a stop based on [an]

observed violation of the Vehicle Code or otherwise non-investigable offense,

an officer must have probable cause to make a constitutional stop.” Harris,


                                      -7-
J-A21002-19


supra at 1019; see also Commonwealth v. Feczko, 10 A.3d 1285, 1291

(Pa.Super. 2010) (same). Our review of the relevant statutes confirms that

the violations of the Vehicle Code referenced by Trooper Stepanski are of an

ilk that are immediately observable and which require no additional

investigation to establish. See 75 Pa.C.S. §§ 3313(d)(1), 4524(a), (e)(1).

Thus, the trial court properly focused its assessment upon whether Trooper

Stepanski possessed probable cause for the traffic stop.

       In pertinent part, the trial court concluded that only Trooper Stepanski’s

observations with respect to the heavily tinted side windows of Appellant’s

vehicle were sufficient to establish probable cause with respect to a violation

of § 4524(e)(1). See Trial Court Opinion, 7/16/18, at 5-6. A violation of

this section is established when a vehicle has “any sun screening device or

other material which does not permit a person to see or view the inside of the

vehicle through the windshield, side wing or side window of the vehicle.” 75

Pa.C.S. § 4524(e)(1) (emphasis added).

       Trooper Stepanski’s testimony unambiguously states that the side

windows of Appellant’s were tinted heavily enough that he could not see inside

of the vehicle.5    See N.T. Omnibus Pretrial Hearing, 6/20/18, at 7, 8, 60.

Appellant admits that the side windows of Appellant’s vehicle were heavily



____________________________________________


5  This Court has held that “[t]here is no measurable amount of tint that
renders a vehicle with tinted windows illegal.”      Commonwealth v.
Cartagena, 63 A.3d 294, 305 n.26 (Pa.Super. 2013) (en banc).

                                           -8-
J-A21002-19


tinted and obscured Trooper Stepanski’s view of the interior of Appellant’s

vehicle. She argues, however, that the lack of tinting on her front windshield

of her vehicle should be dispositive:

      Even if one accepts that the Trial Court’s factual finding that
      Trooper Stepanski could not view the interior of the Charger
      through the side window, the legal conclusion drawn therefrom,
      i.e., that probable cause existed to believe that [Appellant]
      committed a violation of Section 4524(e)(1), is erroneous. As
      Trooper Stepanski testified, the front windshield of the Charger
      did not have any window tint. Thus, because Trooper Stepanski
      was able to view the inside of the Charger through the front
      windshield, he was able to view the inside of the vehicle through
      the side wing, side window, or the windshield. It is plain that
      the purpose of 75 Pa.C.S. § 4524(e) is not to ensure that motorists
      have a clear view of the roadway through their windows to the
      exterior, but, rather, to ensure the safety of police officers looking
      through such windows from the outside into the interior. . . .
      Accordingly, because Trooper Stepanski admitted that he could
      see through the Charger’s front windshield, [Appellant] was not in
      violation of 75 Pa.C.S. § 4524(e), and Trooper Stepanski therefore
      lacked probable cause to stop her vehicle on that ground.

Appellant’s brief at 21-22 (emphasis in original). We disagree.

      Appellant’s argument is essentially a novel attempt to reinvent the

statutory language of § 4524(e)(1), such that a violation of that statute is not

established unless every window of the vehicle is heavily tinted.              This

argument ignores the plain language of the statute, which clearly evinces an

intent to ensure that law enforcement officers can see the interior of vehicles

from all potential vantage points.       See, e.g., 75 Pa.C.S. § 4524(e)(1).

Furthermore, the language utilized is clearly disjunctive and provides that a

violation may be established based on the tinting of the windshield, side wing,

or side window of a vehicle. Id.; see also Com. ex rel. Specter v. Vignola,

                                        -9-
J-A21002-19


285 A.2d 869, 871 (Pa. 1971) (“Generally speaking, ‘or’ means ‘or,’ not ‘and.’

. . . . We are bound to give ‘or’ its normal disjunctive meaning unless its

ordinary meaning would produce a result that is absurd . . . .”). Finally, an

en banc panel of this Court has previously stated that “[t]int is illegal if, from

[the] point of view of the officer, he or she is unable to see inside of a vehicle

through the windshield, side wing, or side window.” Cartagena, supra at

305 n.26 (emphasis added). Appellant’s argument on this point is unavailing.

       Contrary to Appellant’s claims, this Court has held on numerous

occasions that an officer’s observation of tinted windows on a vehicle provides

sufficient probable cause for a traffic stop. See, e.g., Harris, supra at 1019-

20 (holding that officer possessed probable cause for a traffic stop where there

was no dispute that the at-issue vehicle had “darkly tinted” windows in

violation of § 4524(e)(1)); see also, e.g., Commonwealth v. Randolph,

151 A.3d 170, 176 (Pa.Super. 2016) (“[T]he evidence demonstrates that [the

officer] had probable cause to believe that [the defendant] violated the Vehicle

Code by driving with tinted windows.”). In the present circumstances, the

trial court credited Trooper Stepanski’s uncontradicted6 testimony that

Appellant’s vehicle’s side windows were too darkly tinted to permit him to see

inside of the vehicle and concluded that Trooper Stepanski had probable cause


____________________________________________


6   See N.T. Omnibus Pretrial Hearing, 6/20/18, at 97-108 (Appellant’s
testimony at the suppression hearing). The trial court also viewed portions of
a video and audio recording of the traffic stop. Id. at 29-37.


                                          - 10 -
J-A21002-19


to effectuate a traffic stop. The factual findings of the trial court are supported

by the record of the suppression hearing, and we discern no legal error in the

trial court’s analysis. Thus, no relief is due.

      Second, Appellant asserts that Trooper Stepanski illegally extended his

encounter with her beyond the completion of the initial traffic stop without

sufficient “reasonable suspicion.” See Appellant’s brief at 23-51. Although

she acknowledges that she consented to the search of her vehicle, Appellant

argues that Pennsylvania law compels suppression where her initial encounter

with police constituted an unlawful seizure.            See Commonwealth v.

Strickler, 757 A.2d 884, 888-89 (Pa. 2000) (“Where . . . a consensual search

has been preceded by an unlawful seizure, the exclusionary rule requires

suppression of the evidence . . . .”).

      This issue implicates the well-trod area of Pennsylvania law governing

interactions   between    motorists   and      law   enforcement   and   venerable

prohibitions against illegal searches and seizures.       As a general matter, a

vehicle stop constitutes a seizure. See Commonwealth v. Chase, 960 A.2d
108, 112-13 (Pa. 2008). The initial seizure of Appellant’s car via traffic stop

was valid and appropriate based upon our discussion of probable cause.

      However, our analysis does not conclude there.           The gravamen of

Appellant’s argument is that Trooper Stepanski began a second, separate

encounter with Appellant after the purpose of the initial traffic stop ended.

Under Pennsylvania law, even an initially valid traffic stop may implicate


                                      - 11 -
J-A21002-19


constitutional concerns when law enforcement subjects an individual to

additional questioning beyond the scope of that stop:

      Where the purpose of an initial, valid traffic stop has ended and a
      reasonable person would have believed that he was free to leave,
      the law characterizes a subsequent round of questioning by the
      officer as a mere encounter. See Strickler, supra at 898. . . .
      However, where the purpose of an initial traffic stop has ended
      and a reasonable person would not have believed that he was free
      to leave, the law characterizes a subsequent round of questioning
      by the police as an investigative detention or arrest.

Commonwealth v. By, 812 A.2d 1250, 1255-56 (Pa.Super. 2002).

Instantly, Appellant asserts that any legitimate basis for the traffic stop

expired once Trooper Stepanski had confirmed his observations regarding the

tint on Appellant’s side windows and assessed the validity of parties’

identification information. See Appellant’s brief at 29. We agree.

      This Court has previously held that a “mere encounter” following an

otherwise valid traffic stop is elevated to the level of an “investigative

detention” where an officer continues questioning a defendant beyond the

scope of the initial stop in circumstances that are analogous to this case. See

Commonwealth v. Dales, 820 A.2d 807, 813-14 (Pa.Super. 2003) (holding

that where an officer properly stops a motorist solely for “excessive tinting”

on a vehicle’s windows and the officer has fulfilled the purpose of the traffic

stop, the encounter becomes an “investigative detention” where the officer

continued questioning the suspect).       Comparing Dales to the present

circumstances, Trooper Stepanski’s initial probable cause for the traffic stop

expired after he questioned and warned Appellant regarding the tint of the

                                    - 12 -
J-A21002-19


side windows of her vehicle and completed his identification check. See N.T.

Omnibus Pretrial Hearing, 6/20/18, at 7-9. Thus, Appellant was subjected to

a new, separate “investigative detention” when Trooper Stepanski asked her

to step out of the vehicle and continued questioning her after the functional

conclusion of the traffic stop. Accord Dales, 820 A.2d at 813-14.

      With respect to investigative detentions that take place after an initially

valid traffic stop, such a prolonged seizure of a motorist “must be justified by

an articulable, reasonable suspicion that [the person seized] may have been

engaged in criminal activity independent of that supporting [their] initial lawful

detention.” Commonwealth v. Freeman, 757 A.2d 903, 908 (Pa. 2000).

The question of whether “reasonable suspicion” is present “must be answered

by examining the totality of the circumstances to determine whether there

was a particularized and objective basis for suspecting the detainee of criminal

activity.” Id. With particular reference to this case, the requisite reasonable

suspicion must arise from Trooper Stepanski’s observations made before his

decision to extend the traffic stop into an investigative detention. See Dales,

supra at 814-15 (rejecting arguments that focused upon facts gleaned from

a “second round of questioning” because such evidence was not known “at the

time that the purpose of the initial traffic stop ended”); see also

Commonwealth v. Reppert, 814 A.2d 1196, 1204 (Pa.Super. 2002)

(holding that the “fundamental inquiry” concerning reasonable suspicion

focuses upon “the moment of [intrusion]” (brackets in original)).


                                     - 13 -
J-A21002-19


       In order to establish reasonable suspicion, the Commonwealth must

“articulate specific observations which, in conjunction with reasonable

inferences derived from those observations, led him reasonably to conclude,

in light of his experience, that criminal activity was afoot and that the person

he stopped was involved in that activity.” Reppert, supra at 1204.

       The trial court has prepared a thorough summary of the factual

predicates offered by Trooper Stepanski during the suppression hearing:

       During his initial encounter with [Appellant] and her passenger,
       [co-defendant], Trooper Stepanski obtained a variety of
       information that, taken together, caused him to believe that these
       two individuals were engaged in criminal drug activity. First, he
       was informed that they were travelling from New Jersey to West
       Virginia for a single-day trip that, in [Appellant’s] own estimation,
       would be an eight-hour round trip. Second, he observed several
       cellular phones in the front seat, with only two persons in the
       vehicle. Third, after obtaining identification of both [Appellant]
       and [co-defendant], Trooper Stepanski learned that [co-
       defendant] has an extensive criminal history including drug
       distribution and unlawful firearm possession offenses, including
       [PWID] in what he understood to be the same general geographic
       area[7] to which they were traveling. Fourth, [co-defendant] failed
____________________________________________


7  Trooper Stepanski initially believed that these convictions had originated
from West Virginia, which he has characterized as an “honest mistake” that
resulted from the limited information available via his in-cruiser computer
coupled with the stress of the traffic stop. See N.T. Omnibus Pretrial Hearing,
6/20/18, at 69. He also averred that he repeated this mistaken belief multiple
times while seeking assistance from the Pennsylvania Criminal Intelligence
Center (“PaCIC”) during the traffic stop, which did not correct him. Id. At
the time of the traffic stop, Trooper Stepanski maintained he possessed a
mistaken belief that co-defendant’s prior narcotics conviction originated in
West Virginia. Id. at 70. Appellant argues that co-defendant’s prior
conviction for narcotics and firearms offenses must be entirely disregarded
due to Trooper Stepanski’s factual mistake regarding the location of the prior
convictions. However, we note that such a mistaken factual belief can still be



                                          - 14 -
J-A21002-19


       to make eye contact with Trooper Stepanski during their
       interaction. Finally, Trooper Stepanski was aware, through his
       experience as a law enforcement officer,[8] that I-78 is a common
       corridor of travel for drug distribution from the New York-New
       Jersey area to points south of Pennsylvania, including West
       Virginia. While we do not believe that any of these observations,
       taken alone, would justify a finding of [reasonable suspicion] to
       support [Appellant’s] continued detention . . . we find that, taken
       together, the totality of the circumstances did provide Trooper
       Stepanski with reasonable suspicion to detain [Appellant] for the
       investigative detention in which she consented to the search.

Trial Court Opinion, 7/16/18, at 7-8 (emphasis added).            The preceding

summary is supported and confirmed by the certified record.            See N.T.

Omnibus Pretrial Hearing, 6/20/18, at 12-13, 24, 68.

       We believe that the trial court’s discussion aptly identifies the fatal

deficiency underlying Appellant’s argument.        In pertinent part, Appellant’s

analysis erroneously focuses upon the individual points relied upon by the trial

court in isolation from one another and fails to view their combined impact.


____________________________________________


a legitimate basis upon which to find reasonable suspicion.                See
Commonwealth v. Chase, 960 A.2d 108, 120 (Pa. 2008) (“Indeed, even
stops based on factual mistakes generally are constitutional if the mistake is
objectively reasonable.”). As Appellant acknowledges in passing, Trooper
Stepanski’s mistake regarding the geographic location of co-defendant’s
conviction does not significantly diminish the implication of co-defendant’s
convictions at the time of the stop. See Appellant’s brief at 44 (“[T]he
reasonable suspicion calculus is not altered by treating [co-defendant’s] 2013
convictions as if they occurred in West Virginia.”). Based on our assessment
of the certified record, we conclude that the mistake was a reasonable one.

8 Trooper Stepanski testified at the suppression hearing that he had been an
officer of the PSP for nine years. See N.T. Omnibus Pretrial Hearing, 6/20/18,
at 5-6. During that time, he participated in approximately 400 narcotics
arrests, taken 250 hours of “drug and interdiction training,” and completed a
16-hour “complete traffic stop training.” Id.

                                          - 15 -
J-A21002-19


See Appellant’s brief at 37-51. The Commonwealth avers that this case is

analogous to this Court’s adjudication of Commonwealth v. Green, 168 A.3d
180, 184-85 (Pa.Super. 2017) (holding that a combination of factors were

sufficient to establish reasonable suspicion, including observed nervous

behavior, the officer’s prior knowledge regarding drug corridor routes, and

prior convictions for “assault and drug offenses”), and our Supreme Court’s

assessment in Freeman, supra at 40-43 (holding reasonable suspicion was

established based upon officer’s observations of irregularities in the interior of

the vehicle, nervous behavior, a shortened trip itinerary, prior convictions for

weapons, and prior knowledge regarding drug corridor routes). We agree.

Properly viewed in totality, we conclude that the full scope of Trooper

Stepanski’s observations established the reasonable suspicion necessary to

extend the traffic stop in this case. As such, we discern no legal error in the

trial court’s reasoning. Appellant’s second claim is meritless.

      Having   concluded    that   Trooper     Stepanski   possessed   reasonable

suspicion based solely upon his observations prior to asking Appellant to exist

her vehicle, we need not address Appellant’s third issue.

      Order affirmed.




                                      - 16 -
J-A21002-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/11/20




                          - 17 -